Citation Nr: 1222737	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left foot recurrent cellulitis and ruptured veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for left foot cellulitis and ruptured veins.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.  Additionally, it is apparent that since the claims file was being forwarded to the Board, a temporary folder may have been created.  Accordingly, on remand, all records contained in the temporary folder, if any, should be associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran asserts that he currently suffers from a left foot condition manifested by recurrent cellulitis and ruptured veins, and that said condition had onset during service.  Specifically, in a May 2009 statement the Veteran described chronic intermittent symptoms of left foot swelling, pain, cellulitis, and visible ruptured veins, ongoing since service.  He reported that his left foot cellulitis would come and go and required topical medications.  

The service treatment records confirm that in January 1972, the Veteran developed left foot cellulitis following a left ankle sprain.  However, in December 2007, the Veteran had a VA contractor-provided examination that included examination of the skin on his foot to determine whether he still had this condition.  And the report of that exam indicates that, at least at the time of that evaluation, he did not have any skin-related symptoms.  Therefore, with regards to the claimed left foot cellulitis, as no pathology was found on examination, a diagnosis was not rendered.  

The Veteran asserts that the disorder comes and goes, and some skin disorders by their very nature wax and wane, so they are sometimes visibly evident whereas at other times are not.  It therefore has been held that an examination of a skin disorder, if possible, should be during an active (not inactive) stage of the disease because of its cyclical manifestations.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder). 

The Veteran therefore needs to be re-examined concerning this claimed condition and, preferably, during a time when his associated symptoms are visibly noticeable.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one). 

Also, the a VA treatment record in October 2007, noted that the Veteran was in the process of applying for disability benefits from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Finally, since the claims file is being returned it should also be updated to include recent VA treatment records dating from March 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary file that is at the RO with the claims folder. 

2.  Obtain from the SSA and associate with the claims file a copy of any decision issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision. 

3.  Obtain VA medical records dating from March 2008.  If no further treatment records exist, the claims file should be documented accordingly. 

4.  Ask the Veteran to submit any additional relevant medical records from private facilities pertaining to the issue on appeal, which are not already of record, or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(c). 

5.  Thereafter, schedule the Veteran for a VA skin examination to reassess the nature and etiology of his claimed left foot recurrent cellulitis and ruptured veins, if possible during a period of time when the Veteran experiences the symptoms.  If such is not possible, an explanation should be provided in the examination report.  

The examiner should review the claims file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses and lay statements of the Veteran.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should provide the following opinions: 

(a) Identify any current left foot disability manifested by a skin or vein disorder, to include recurrent cellulitis and ruptured veins.
 
(b) Is it at least as likely as not (50 percent or greater probability) that any current left foot disability manifested by a skin or vein disorder, to include recurrent cellulitis and ruptured veins, had its onset in service, or is otherwise related to the Veteran's period of active service, to include a January 1972 clinical treatment note that reflects left foot cellulitis following a left ankle sprain?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


